Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himukashi US 2021/0329171 in view of Gohara US 2022/0053179
Himukashi discloses:
1. and under similar rationale 13 and 14. An electronic device comprising at least one memory and at least one processor which function as: an acquisition unit configured to acquire an image set including a first image and a second image which have parallax from each other (Fig. 1; Figs. 3: left and right eyes and parallax correction); and a control unit (Fig. 1: Image adjustment device 110) configured to perform control such that 1) in a case of a first display mode, the first image is displayed on a display with an orientation of the first image being corrected to be directed to be in a predetermined orientation (Figs. 3: S111 up-down correction and s131 tilt correction),
Himukashi does not explicitly disclose the following, however Gohara teaches display mode where the first image is to be displayed without displaying the second image (Fig. 6: R1 planar; 0101-13; fig. 12 & 13; 0162-78); and 2) in a case of a second display mode where both the first image and the second image are to be displayed, the first image and the second image are displayed on the display without an orientation of the first image and the second image being corrected to be directed to be in the predetermined orientation (Fig. 8: R2 parallax; 0114-61; fig. 12 & 13; 0162-78).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to switch between 360 degree video and planar video (Gohara 0162; figs 12 & 13)
	
2. The electronic device according to claim 1, wherein in a case of correcting an orientation of the first image, the control unit performs control to correct the orientation of the first image based on inclination information on the image set (Fig. 3: S115, S118, S135, s138).

3. The electronic device according to claim 2, wherein the inclination information is inclination information of an imaging device during image capturing, which the imaging device attaches to the image set in advance, or inclination information which is based on characteristics of the image set (Fig. 4 and 6).

4. The electronic device according to claim 2, wherein the image set is image-captured by an imaging device having two optical systems, and the inclination information indicates an inclination of a direction, in which the two optical systems are connected during image capturing the image set, relative to a horizontal direction during the image capturing (Fig. 11: camera 202/203, 221-3; 0100; 0089-90).

5. The electronic device according to claim 4, wherein in a case of the first display mode and also in a case where the horizontal direction during the image capturing is not parallel with the direction, in which the two optical systems are connected during the image capturing, the control unit performs control such that the orientation of the first image is corrected based on the inclination information, and the orientation-corrected first image is displayed on the display (Fig. 11: camera 202/203, 221-3; 0100; 0083-90; Figs. 4-6).

6. The electronic device according to claim 1, wherein in a case of correcting an orientation of the first image, the control unit performs control such that the orientation of the first image is corrected to cause a direction in the first image corresponding to a gravity direction during image capturing to be parallel with a vertical direction of the display, and the orientation-corrected first image is displayed on the display (Fig. 11: camera 202/203, 221-3; 0100; 0086-90).

8. The electronic device according to claim 1, wherein the second display mode is a display mode in which the first image and the second image are to be displayed side-by-side, and in the second display mode, the first image is an image to be viewed by one of left and right eyes of a user, and the second image is an image to be viewed by another one of the left and right eyes of the user (Figs. 4-6 left and right images).

9. The electronic device according to claim 1,
Himukashi does not explicitly disclose the following, however Gohara teaches wherein the first display mode is a display mode performing display in at least one of a first display manner of displaying only one first image and a second display manner of displaying two identical first images side-by-side. (Fig. 6: R1 planar; 0101-13; fig. 12 & 13; 0162-78).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to switch between 360 degree video and planar video (Gohara 0162; figs 12 & 13)

10. The electronic device according to claim 9, 
Himukashi does not explicitly disclose the following, however Gohara teaches wherein the control unit performs control to switch the second display manner and the second display mode in accordance with input by a user. (fig. 12 & 13; 0162-78).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to switch between 360 degree video and planar video (Gohara 0162; figs 12 & 13)

11. The electronic device according to claim 10, 
Himukashi does not explicitly disclose the following, however Gohara teaches wherein in a case of displaying two images side-by-side, the control unit performs control to display a guide for the user to select one of the second display manner and the second display mode. (0240).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to switch between 360 degree video and planar video (Gohara 0162; figs 12 & 13)


12. The electronic device according to claim 1, 
Himukashi does not explicitly disclose the following, however Gohara teaches wherein the first display mode is at least any of: a mode in which a plurality of first images each in one of a plurality of image sets is displayed; a mode in which one first image in one of the plurality of image sets is displayed with a transformation by being mapped on a virtual sphere; and a mode in which one first image in one of the plurality of image sets is displayed without the transformation. (Fig. 6: R1 planar; 0101-13; fig. 12 & 13; 0162-78).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to switch between 360 degree video and planar video (Gohara 0162; figs 12 & 13)


Claim 1-6 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himukashi US 2021/0329171 in view of Gohara US 2022/0053179 and further in view of Ohashi US 2020/0279438
7. The electronic device according to claim 1, 
Himukashi does not explicitly disclose the following, however Ohashi teaches wherein in a case of correcting an orientation of the first image, the control unit performs control such that the orientation of the first image is corrected to cause a direction in the first image corresponding to a gravity direction during image capturing to be parallel with a gravity direction during displaying the first image on the display, and the orientation-corrected first image is displayed on the display (0098-9).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to set a world coordinate system in a user worn display (Ohashi 0098)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483